 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSkaggs Companies,Inc.andRetail Clerks Union,Local324, United Food and Commercial Work-ers International Union,AFL-CIO-CLC. Case21-CA-1843919 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 17, September 1981 Administrative LawJudge George Christensen issued the attached deci-sion.The General Counsel and the Charging Partyfiledexceptions and supporting briefs, the Re-spondent filed cross-exceptions and a supportingbrief, and the Charging Party filed a brief opposingthe Respondent's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding ^ to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as clarified below and to adopt the rec-ommended Order. The judge found that the Re-spondent did not violate Section 8(a)(1) of the Actby threatening to arrest a nonemployee union agentfor distributing area wage standards handbills onprivate property and by removing handbills thathad been distributed. Subsequent to the judge's de-cision, the Board issuedFairmont Hotel,282 NLRB139 (1986), in which it reviewed the appropriatestandard for balancing private property rights andSection 7 rights in cases where nonemployees seekaccess to an employer's property.We affirm thejudge's decision pursuant to that standard and ouranalysis set forth below.According to the stipulated record, the Respond-ent operates a chain of retail drug stores, includingone located inMcComber Shopping Center(Center) in Buena Park, California. The Centerfaces Beach Boulevard and includes 20 retail facili-ties.Separating the Respondent's store and, theother facilities from Beach Boulevard is a large pri-vate parking lot utilized by customers of any of theCenter's businesses.The distance from the front of the Respondent'sstore to the curb line on Beach Boulevard is ap-proximately 350 feet. Beach Boulevard, also desig-nated as California State Highway 39, consists ofsix traffic lanes with no curb parking and a speedlimit of 35 miles per hour in front of the Center. Atthat point, Beach Boulevard is an area of high traf-ficcongestion.A smaller road runs from BeachBoulevard along the side of the Center closest tothe Respondent's store, and another road bordersthe rear of the Center. Public sidewalks separate allroadways from the Center and its parking lot.Driveways provide access and egress across thesidewalks at three points along Beach Boulevardand at two points alongs each of the secondaryroads.On 17, 18, 21, and 24 November 1979 an agentof the Union who was not an employee of-the Re-spondent distributed handbills in the Center's park-ing lot in front of the Respondent's store. Theunion agent distributed the handbills by placingthem under the windshield wipers of parked carsand by putting them inside parked cars where thewindows were open. The leaflets were addressedto the Respondent's customers and alleged that theRespondent provided its employees with lowerwages and benefits than those paid by the Re-spondent's competitors who had collective-bargain-ing agreements with the Union. The leaflets urgedcustomers to shop with the competitors. On thefirstday the general manager of the Respondent'sstore threatened to have the agent arrested for tres-passing and had the handbills removed from thecars in the parking lots. On the subsequent daysagents of the Respondent simply removed thehandbills after they were distributed. At all perti-nent times the Union neither represented norsought to represent any persons employed by theRespondent at its store in the Center.Based on the stipulated record, the judge foundthat the Union was engaged in area standardshandbilling protected by Section 7 of the Act.After reviewing then current Board law and courtprecedent, he determined that the Respondent'sproperty rights were not required to yield, on bal-ance, to the Union's Section 7 right. In this regard,the judge found that the General Counsel and theUnion had failed to prove that handbilling andpicketing on the public sidewalk at driveway pointsaround the Center's perimeter were not reasonablyalternativemeans of communicating the Union'smessage to its intended audience.InFairmont,supra, the Board held that in casesinvolving conflicts between property rights andSection 7 rights, the Board's task is "first to weighthe relative strength of each party's claim." TheBoard stated:If the property owner's claim is a strong one,while the Section 7 right at issue is clearly alesscompelling one, the property right willprevail. If the property claim is a tenuous one,and the Section 7 right is clearly more compel-ling, then the Section 7 right will prevail. Onlyin those cases where the respective claims arerelatively equal in strength will effective alter-285 NLRB No. 62 SKAGGS COS.361native means of communication become deter-minative. [Footnote omitted]Factors that may affect the relative strength orweakness of , an asserted property right include thefollowing: the use to which the property in question is put, any restrictions placed on public accessto the property or to the facility located on theproperty, and the size and location of the privatefacility.By way of example, the Board noted that"a single store 'surrounded by its own parking lotprovided exclusively for the convenience of cus-tomers will have a significantly more compellingproperty right claim" than "the owner of a largeshopping mall who allows the general public to uti-lize his property wihout substantial limitation." Id.Concerning the Section 7 right, factors that mayaffect the relative strength or weakness of such aright include the following: the nature of the rightasserted, the purpose for which it is being asserted,the employer that is the target of the activity, thesitus of the activity, the relationship of the situs tothe target, the intended audience of the activity,and, possibly, the manner in which the right isbeing asserted. Id. By way of example, the Boardnoted that "organizational rights and the right toengage in primary economic activity at the situs ofa dispute may be viewed as more compelling thanhandbilling and other informational activity at loca-tions other than the primary situs." Id.Applying theFairmontanalysis to the facts ofthis case, the panel members disagree in their initialassessment of the relative, weight of the Employerand employee interests invollved.1We agree, how-ever, that the Union's Section 7 claim is not clearlymore compelling2 and that, assuming the relativeequality of these interests, the General Counsel hasfailed to prove that the Union did not have reason-able alternative means to communicate its messageto the public by picketing or handbilling on publicsidewalks at the seven driveway entrances/exits tothe Center's parking lot.3 Although Beach Boule-vard is a highly congested traffic area, there is noevidence that picketing or handbilling at the drive-ways connecting that street to the Center wouldcreate a safety hazard or exacerbate traffic conges-tion problems. In addition, there is no evidencewith respect to traffic conditions on the two otherroads servicing the Center. In sum, there is nothingin the record warranting a finding that the Unionwould not have a reasonable opportunity to appealto all potential customers of the Respondent atdriveway points on the public sidewalk along theperimeter of the Center and its private parkinglot.4Accordingly, we find that the Respondent's pri-vate property interests were not required to yieldto the Union's Section 7 claim, and therefore theRespondent did not violate Section 8(a)(1) of theAct by threatening to arrest a nonemployee unionagent from distributing area standards handbills inthe Center's parking lot and by removing handbillswhich had been distributed.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IChairman Dotson finds that the Respondent's property claim out-weighs theUnion's Sec. 7 claim. The Respondent's claim asIof 20 retailfacilities sharingthe Center's private parking lot is not as strong as thatof a singlestore surrounded by its own parking lot provided exclusivelyfor its own customers. There is, however, no evidence that public accessto the parking lot is permitted for activities other than shopping in theCenter's stores. On the other hand, the Union's area standards protest isdirected to the public, has little relationship to the Respondent's employ-ees, and consequently is of limited significance as it is not at the "core ofthe purpose for which the NLRA was enacted."Sears Roebuck & Co. vSan Diego County District Council of Carpenters,436 U.S. 180, 206 fn 42(1978).Chairman Dotson would therefore find that the Respondent'sproperty rights should prevail under theFairmonttestwithout any con-sideration of whether the Union had reasonable alternative means ofcommunication.MemberBabsonagrees with the Chairman that under Fairmont if theproperty claim asserted outweighs the Sec 7 claim, then it is not neces-sary to evaluate alternativemeans, andthe Board should dismiss the com-plaint.Member Babson finds, however, that the competing claims of theRespondent and the Union here are relatively equal in strength. In hisview, the Respondent's property claim is not a strong one The Respond-ent and19 other retail facilities in the Center share thesameparking lotfor their customers There are seven entrances to the Center and its park-ing lot that provide ready access from a major thoroughfare and twoother roads There is no evidence of any restriction of public trafficthrough any of these driveways. Thus, the Respondent can claim only avery limited property right to the parking lot. For the reasons stated bythe Chairman, however, Member Babson agrees that the Union's Sec. 7claim here is of more limited significance than other Sec 7 rights. SeeSears,supra.Accordingly, Member Babson finds that the rights assertedMEMBER STEPHENS, concurring.The facts in this case warrant dismissal of thecomplaint under both the majority rationale inFairmont Hotel'and my separate concurring opin-ion in that decision. In my view, the property rightin this case is not as strong as the property right atissue inFairmont,but considering all relevant fac-tors, including the relatively weak Section 7 rightinvolved here, I find that the General Counselfailed to make a sufficient showing that reasonableby each party are relatively equal and that underFairmontreasonable al-ternative means of communication must be considered in this case3 In view of our disposition of this case, we find it unnecessary to con-sider whether inaccuracies in the Union's handbills had any significancewith respect to the strength of its Sec. 7 claim3Chairman Dotson makes this finding concerning the availability ofalternative means only because it is necessary to produce a majority opin-ionwhere he and Member Babson differ in their assessment of the evi-dence in the initial stage of theFairmonttest.4We note that, contrary to a suggestion in the judge's decision, theUnion would not necessarily have to show that it attempted and failed tocommunicate its message from the public sidewalk in order to disprovethe reasonableness of that alternative.iFairmont Hotel,282 NLRB 139 (1986). 362DECISIONS OF THENATIONALLABOR RELATIONS BOARDalternative means were not available for communi-cation of the Union's area standards message. Ac-cordingly, I join in adopting the judge's order ofdismissal.William J.McCauley, Esq.,for the General Counsel.Deborah M. Ehrhart, Esq. (Akin, Gump, Strauss, Hauner& Feld),of Washington, D.C., for the Respondent.Diane L. Kimberlin, Esq. (Gilbert, Cook & Sackman),ofBeverly Hills, California, for the Union.DECISIONGEORGE CHRISTENSEN,AdministrativeLaw Judge.On March 5, 1981, I conducted a hearing at Los Ange-les,California, to try issues raised by a complaint issuedon May 30, 1980, based on a charge filed by RetailClerksUnion Local 324, United Food & CommercialWorkers International Union, AFL-CIO-CLC (Union orLocal 324).The complaint alleges SkaggsCompanies,Inc.(Skaggs), violated Section 8(a)(1) of the National LaborRelations Act by threatening to arrest an agent of theUnion for distributing handbills in the parking lots out-side one of Skaggs' stores and by removing the handbillsthat agent distributed therein. Skaggs conceded its agentscommitted the acts just alleged, but denied that conductwas violative of the Act.The sole issue is whether the threat and removals con-stitute a violation of Section 8(a)(1) of the Act.The parties appeared at the hearing by counsel andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.They elected to stipulate certain facts, introduce docu-mentary evidence, and file briefs.Based on my review of the entire record, perusal ofthe pleadings, the stipulated facts, the exhibits, the briefs,and research, I enter the followingFINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and/or theparties stipulate, and I find, at times material, Skaggs op-erated drugstores in a number of States, including Cali-fornia, particularly one located at Buena Park, California;that in the normal course of its operations, Skaggs annu-ally derives gross revenues in excess of $500,000 and an-nually purchases and receives (at its Buena Park Store)goods and services from outside of California valued inexcess of $50,000; and that Skaggs was an employer en-gaged in commerce in a business affecting commerce andthe Union was a labor organization within the meaningof Section 2 of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsAs noted above, the parties did not adduce any testi-mony at the hearing, electing to submit the case on theintroduction of certain stipulated facts and exhibits.Based on those stipulated facts and documents, I find1.At all pertinent times the Union neither representednor sought to represent any persons employed by Skaggsat its Buena Park store.2.InNovember 1979, Local 324 and a number ofother local unions affiliated with United Food & Com-mercialWorkers International Union, AFL-CIO-CLC(Locals 770, 905, 1167, 1222, 1428, and 1442) were par-ties to a standard agreement covering the rates of pay,wages, hours, and working conditions of employees atdrugstores in southern California operated by chainsother than Skaggs.3.Under the terms of that agreement in November1979 the minimum rate of pay for clerks within their first173 hours of employment was $3.10 per hour; $3.20 forthose within the next 627 hours; $3.61 for those withinthe next 700 hours; $4.12 for those within the next 700hours; $4.63 for those within the next 700 hours; and$5.18 for those whose service exceeded 2900 hours. Theagreement also provided covered employees with paidvacations up to 5 weeks per year after 20 years of serv-ice; premium pay for Sunday work and work outside ofregular shift hours; 8 paid holidays and premium pay forholidays worked; paid sick leave; paid time off for deathin family and jury duty; life insurance and hospital, medi-cal, dental, and eye care benefits; and a pension plan.4. In November 1979, Skaggs provided its employeesat the Buena Park store the following wages: $3.20 perhour for those within the first 800 hours of their employ-ment; $3.59 for those within the next 700 hours; $4.10 forthose within the next 700 hours; $4.60 for those withinthe next 700 hours; $5.10 for those whose service exceed-ed 2900 hours; and for each 1040 hours of service over2900 hours, $5.30, $5.50, $5.75, $6, $6.25, $6.50, to a topof $6.75. At that time Skaggs also provided those em-ployees paid vacations up to 4 weeks after 20 years ofservice; 6 paid national holidays, and applicable stateholidays,with premium pay if worked; paid sick leave;time off for death in family with pay therefor chargedagainst sick leave; paid time off for jury duty; life insur-ance and hospital, medical, and dental care benefits; anda pension plan.5.The Buena Park store is located within theMcComber Shopping Center (Center). The Center facesStateHighway 39 (Beach Drive) and contains 20 retailoutlets, including a large grocery supermarket (Ralph's),two restaurants (Denny's and Jack-In-The-Box), and abank, with a sidewalk and several large parking lots sep-arated by dividers between the highway and the stores.There are seven driveways providing entry into theegress from the parking lots. There are six traffic laneson Highway 39, with no curb parking and a speed limitof 35. A recent traffic volume survey (by the city's engi-neering department) established 25,000 vehicles per daypass the Center on Highway 39. It is approximately 350feet from the curb line of Beach Drive to the from of theBuena Park store.6.On November 17, 18, 21, and 24, Robert Caligiuri,an employee of Local 324,1 distributed handbills withinIIfind at all pertinent times Callglurt was an agent of the Unionacting on its behalf within the meaning of Sec 2 of the Act. SKAGGS COS.363the parking lots extending from Beach Drive to the frontof Skaggs' Buena Park store by placing handbills underthe windshield wipers of autos parked therein or (whenthe windows were open) by placing handbills within theautos.7.The handbills identified Local 324 as the distributor,were addressed to customers of Skaggs and,inter alia,stated: "The company pays low wages to most of its em-ployees and provides them with little or no benefits....Before shopping with Skaggsagain,ask yourself ifyou could provide for yourself and your family makingminimum wage ($2.90 per hour) or just above, with nobenefits . . . . Skaggs . . . pay most employees minimumwages ($2.90 per hour) and little or no benefits at all.... Skaggs . . . non-union employees get little or noinsurance or other benefits . . . . Most southern Califor-nia drug stores provide their employees with'fair wages,health care, pensions and other benefits . . . . Shop withfair-minded Union drug stores in your community. They... pay their employees fair wages, provide them withhealth care benefits . .. For a list of fair minded Uniondrug stores, see reverse side of this letter . . ..8.On November 17, Wes Poulson, general manager ofthe Buena Park store,2 approached Caligiuri as he wasdistributing the aforesaid handbills in the Center's park-ing lot fronting the Buena Park store, stated Caligiuriwas not legally entitled to distribute his handbills withinthe parking lot because he was on private property, andtold Caligiuri if he did not desist from further distribu-tions, Poulson would summon the police.9.On the same date (November 17), Poulson and an-other employee of the Respondent acting under Poul-son'sdirection,3 collected handbills distributed by Cali-giuri, that date, by removing them from under the wind-shieldwipers where they were placed and by reachinginside automobiles with opened windows and removingthem.10.On November 18, 21, and 24, R. Toldi,an assistantmanagerat theBuenaPark store and other employees ofthe Respondent acting under Toldi's direction4 collectedhandbills distributed by Caligiuri on those dates in thesame manner as Poulson and his assistant removed themon November 17.B. Contentionsof the Parties1.The General Counsel and the UnionThe General Counsel and the Union contend theUnion's handbill distributions at the Center were equiva-lent to area standards picketing/handbilling and thereforeconcerted activity protected by Section 7 of the Act;argue the method of distribution (placing the handbillson and in autos, parked within the Center's parking lots2 The partiesstipulated and I find at times material Poulson was a su-pervisor and agent of the Respondent acting on its behalf within themeaning of Sec 2 of the Acts I find that employee was an agent of the Respondent acting on itsbehalf within the meaningof Sec 2 of the ActflThe parties stipulated at times material Toldi was a supervisor andagent of the Respondent acting on its behalf and I find at all materialtimes Toldiand the employees acting under his direction were agents ofthe Respondent acting on its behalf within the meaning of Sec. 2 of theAct.in areas adjac' nt to the store) was a reasonable methodforaccomplishing theUnion's objective (persuadingshoppers to shift their patronage from Skaggs to storeswhose employees 'received the rates of pay, wages,hours, and working conditions established by union con-tracts in the area), efficient, and least likely to disrupt thebusiness of other retailers in the Center; and finally main-tain, in view of the foregoing, Skaggs violated Section8(a)(1) of the Act by threatening the union distributorwith arrest if he did not cease the distributions, by re-moving the handbills.2. SkaggsSkaggs contends the distributions were not protectedby Section 7 of the Act; and argue, assuming arguendothe distributions were activity protected by the Act, itsattempts to prevent them on private property were notviolative of the Act because: (a) it is obvious the Unionmade no attempt to determine the accuracy of its claimof substandard wages, etc., prior to the distributions, andits claims were inaccurate; (b) the Union made no effortto reach its alleged audience without trespass and failedto prove existing conditions prevented distribution bymeans other than trespass.C. Analysis and Conclusions1. Is area standardspicketing and handbillingprotected by Section 7?Both the Board and the courts have uniformly heldwhen a union carries signs and distributes handbills at ornear the premises of an employer asserting the employeesof that employer are receiving wages, rates of pay,hours, and working conditions that are lower than thewages, etc., of employees of other employers representedby that union and ask the potential or actual patrons ofthe picketed store to help the union-represented employ-ees preserve their higher wages, etc., by not patronizingthe picketed and handbilled employer and by shiftingtheir patronage to the employers of the union-represent-ed stores, such activity is concerted activity protected bySection 7 of the Act.5As Skaggs asserts, in almost all the cases just cited theprimary issue either was whether state attempts to regu-late picketing/handbilling should be prevented to ensureuniformity of regulation by Federal authority (preemp-tion)orwhether picketing/handbilling activity, eventhough secondary, came within the ambit of the provisoto Section 8(b)(4) of the Act (excluding informational ac-tivity from the proscriptions of the section). It is never-theless clear the Board and the courts, in the course ofdeciding those questions, intrinsically determined picket-ing and handbilling for the bona fide purpose of preserv-5 Sears Roebuck & Co. v. San Diego District Council of Carpenters,436U S. 180 (1978);Longshoremen v. Anadne Co.,390 U S 195 (1970);Steel-workers P.NLRB,376 U S. 492 (1964),Garner v. Teamsters,346 U S 485(1953);Giant Food Markets v. NLRB,633 F 2d 18 (6th Cir. 1980), affg.this principle but reversing on other grounds 241 NLRB 727 (1979);Houston Bldg. Trades Council (Claude Everett),136 NLRB 321 (1962);Hod Carriers Local 41 (Calumet Contractors),133 NLRB 512 (1961); etc 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing area standards was tantamount to concerted activityprotected by Section 7.In this case the sole purpose of the Union's handbillingwas to persuade the public to shift patronage from a non-union store, Skaggs,_ to stores of Skaggs' competitorswho were parties to the Union's standard area contract. Ifind such handbilling activities concerted activities pro-tected by Section 7 of the Act.2.Was the Union entitled to distribute on privateproperty?The next question for determination-;, whether theUnion was reasonably entitled to make its distributionson private property. In theHudgenscase,6 the SupremeCourt held it was the duty of the Board to balance theright of an employer to control his private propertyagainstthe right of the employees represented by theUnion to publicize its dispute, seeking an accommodationbetween the two withas littledestruction of the one aswas consistent with the maintenance of the other; notingin theSearscase,7 the general rule is the employer maybar access to distributions on private property and aburden on the union to show there were no reasonablemeans other than trespass to such property for the unionto distributeitsmessage,that the balance is rarely infavor of trespass, and that it is doubtfulareastandardspicketing/handbilling is entitled to the same degree ofprotection as picketing/handbilling by a union represent-ing employeesof that employer engaged in an economicstrike or picketing/handbilling by a union seeking to rep-resent employees of that employer.In this case there were public sidewalks over whichthe autos of all persons patronizing the center crossed,while entering and leaving the parking lots. Althoughparties stipulated the street from which such entry andexit,were made was heavily traveled, the General Coun-sel and the Union failed to produce any evidence thevolume of traffic into and out of the Center's parkinglots prevented distributions, nor that the Union made anyattempt to distribute its leaflets to autos entering andleaving the center at those sidewalks and was unable todo so. It is also obvious the Union could have carriedpicketsignsat those entries and exits containing its mes-sageto the Center's patrons, but did not. Although it hasbeen held unnecessary for a union to demonstrate itcould not have reached its intended audience throughthe media (newspaper, mail, radio, TV),8 I find by failingto show the Union attempted to transmititsmessage toits intended audience at the public entries and exits fromthe Center's parking lots, the General Counsel and theUnion failed to meet their burden of proving no reasona-blemethod other than existed for the Union to make itsdesired distribution.I therefore find and conclude Skaggs did not violatethe Act by threatening Cahgiuri with arrest if he did notcease distributing leafletswithin the Center's privateproperty,i.e.,itsparking lots adjacent to the Skaggsstore, and by removing the distributed leaflets.3.Does the content of the Union's leaflets affectissuance of a remedial order?A comparison between the rates of pay and benefitsset out in the Union's standard area contract and thosereceived by Skaggs' employees clearly show the Union'shandbills were inaccurate in portraying the difference be-tween them and lead me to find and conclude the Unionfailed to investigate and determine the actual differencestherein or misrepresented them, in its leaflets.In view of the foregoing, even if I had not found theUnion and the General Counsel failed to meet theirburden of proving the Union could not have reached itsintended audience without trespass, I would hesitate atissuing a remedial order.9CONCLUSIONS OF LAW1.At all pertinent times Skaggs was an employer en-gaged in commerce in a business affecting commerce andthe Union was a labor organization within themeaningof the Act.2.At all pertinent times Robert Caligiuri was an agentof the Union acting on its behalf within the meaning ofthe Act; Wes Poulson and R. Toldi were supervisors andagents of Skaggs acting on its behalf within the meaningof the Act; and the Skaggs' employees who assistedPoulsonand Toldi in removing leaflets from autos in theCenter's parking lots were agents of Skaggs within themeaning ofthe Act.3.The General Counsel and the Union failed to provethe Union could not have distributed its leaflets askingthe public not to patronize Skaggs by reasonable meansother than trespass on the Center's private parking lots.4. Skaggs did not violate Section 8(a)(1) of the Act bythreatening Caligiuri with arrest if he did not cease dis-tributing leafletswithin the parking lots at the, Centerand by removing the leaflets distributed by Caligiuriwithin the Center.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edloORDERThe complaint is dismissed in its entirety.9Cf.Alpha Beta Acme Markets,205 NLRB 462 (1973).10 If no exceptions are filed as provided by Sec 102 46 of the Board'sBHudgens P. NLRB,424 U S 507 (1976).Rules and Regulations, the findings, conclusions, and recommended7Sears Roebuck & Co. v. San Diego County District Council of Carpen-Order shall, as provided in Sec 102 48 of the Rules, be adopted by theters,436 U.S. 180 (1978).Board and all objections to them shall be deemed waived for all pur-9Giant Food Markets,supraposes